            Case 1:18-cv-07431-RA Document 36 Filed 07/16/20 Page 1 of 7
                                                                            USDC-SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC#:
SOUTHERN DISTRICT OF NEW YORK                                               DATE FILED: 7/16/2020


 ZAHMEIL D. WASHINGTON-STEELE,

                                 Plaintiff,
                                                                         No. 18-CV-7431 (RA)
                           v.
                                                                          MEMORANDUM
                                                                         OPINION & ORDER
 CITY OF NEW YORK; NYC DETECTIVE
 PAUL SCOTT, SHIELD #6880,

                                 Defendant.

RONNIE ABRAMS, United States District Judge:

        Plaintiff Zahmeil D. Washington-Steele, proceeding pro se, brings this action against

Defendants the City of New York and Detective Paul Scott for, among other things, false arrest

and malicious prosecution pursuant to 42 U.S.C. § 1983. 1 Now before the Court is Defendants’

motion to dismiss. For the following reasons, the motion is granted.

                                              BACKGROUND 2

        On October 3, 2017, Plaintiff “was picked up” at his home by the NYPD’s “Warrant

Squad” pursuant to an investigation card (“I-Card”) and brought to the 28th Precinct for

questioning regarding a recent stabbing. Compl. at 5-6. According to records submitted by

Defendants with their motion to dismiss, Plaintiff’s allegations stem from a robbery that took




        1
          Plaintiff’s complaint initially named the New York Police Department as a defendant in this action. On
September 27, 2018, the Court construed Plaintiff’s claims against the NYPD as ones brought against the City of
New York “because an agency of the City of New York is not an entity that can be sued.” Dkt. 6 (citing N.Y. City
Charter ch. 17, § 396). The complaint also originally named a John Doe defendant, who has since been identified as
Defendant Scott. See Compl. at 3; Dkt. 10 (Pl.’s Nov. 27, 2018 Ltr.).
        2
         The following facts are taken primarily from the complaint and assumed to be true for the purposes of this
motion unless otherwise noted. See Stadnick v. Vivint Solar, Inc., 861 F.3d 31, 35 (2d Cir. 2017).
             Case 1:18-cv-07431-RA Document 36 Filed 07/16/20 Page 2 of 7




place on September 29, 2017 near Plaintiff’s apartment. 3 See Dkt. 21, Ex. B. While waiting for

the elevator, a delivery man was approached from behind and stabbed in the shoulder, head, and

forearm. See id. Plaintiff alleges that after being “picked up” on October 3 in connection with

this incident, he was “held . . . and interrogated . . . at the police station for more than 12 hours,”

including for five hours before his rights were read to him. Compl. at 5, 7. While at the

precinct, he was also “placed into a[n] identification line-up.” Id. at 5. On November 2, 2017,

Plaintiff was indicted for attempted murder in the first and second degree, as well as robbery in

the first degree. See Dkt. 21, Ex. D (Indictment).

         On August 14, 2018, while awaiting trial, Plaintiff commenced this action against

Defendants. He first asserts a false arrest claim, alleging there was an “absence of probable

cause” to arrest and detain him. Compl. at 7. He also alleges malicious prosecution on the basis

that the proceedings after his arrest were “unreliable, unreasonable, unfair[ ], unlawful, and

suggestive.” Id. at 6. He asserts, for instance, that the State “rel[ied] on hear-say and ha[d] no

strong evidence proving that [he] committed any of these crimes.” 4 Id. at 10.

         On December 10, 2018, the Court granted Defendants’ request for a stay pending the

resolution of Plaintiff’s ongoing state criminal case. See Dkt. 15. On May 23, 2019, following a


         3
           Defendants filed several exhibits related to Plaintiff’s state criminal case, including the NYPD and
criminal court complaints, arrest report, grand jury indictment, and certificate of disposition. The Court takes
judicial notice of these records as “it is well established that a district court may rely on matters of public record in
deciding a motion to dismiss under Rule 12(b)(6), including arrest reports, criminal complaints, indictments, and
criminal disposition data.” Harris v. Howard, No. 08-CV-4837 (CM), 2009 WL 3682537, at *2 (S.D.N.Y. Oct. 30,
2009) (internal citations and quotation marks omitted).

         4
           This action was also initially brought against Plaintiff’s defense attorney, Norman P. Bock, and the New
York State Supreme Court. See Compl. at 3. As to his attorney, Plaintiff asserted that Bock had violated his New
York State constitutional rights by “depriv[ing] [him] the right to go before the grand jury” after he “illegally
waiv[ed Plaintiff’s] rights to go before the grand jury without [Plaintiff’s] consent.” Id. at 9. Plaintiff also alleged
that the New York State Supreme Court violated his “Fourth Amendment rights” by “pressur[ing] [him] into giving
a buccal swab for DNA testing[.]” Id. On September 27, 2018, this Court dismissed Plaintiff’s claims against both
Bock and the New York State Supreme Court because Bock is not a state actor and the Eleventh Amendment bars
claims against the New York State Supreme Court. See Dkt. 6 (Sept. 27, 2018 Order). Because those two parties
have been dismissed from this action, the claims against them need not be addressed in this Opinion.


                                                            2
             Case 1:18-cv-07431-RA Document 36 Filed 07/16/20 Page 3 of 7




jury trial, Plaintiff was convicted of attempted murder in the first degree and robbery in the first

degree. See Dkt. 21, Ex. E (Certificate of Disposition). Shortly thereafter, the Court set a

briefing schedule for Defendants’ anticipated motion to dismiss. See Dkt. 19. On July 5, 2019,

Defendants moved to dismiss this action pursuant to Federal Rule of Civil Procedure 12(b)(6).

See Dkt. 20. Plaintiff did not file a timely response to Defendants’ motion.

         However, on August 29, 2019, he filed several letters, which, in part, requested oral

argument to oppose Defendants’ motion and an extension of time to respond to the motion. See

Dkt. 25-28. 5 These letters did not include a substantive response to the motion. Granting

Plaintiff’s extension request, the Court “permit[ted] [him] to file and serve an opposition to

Defendants’ motion to dismiss no later than October 4, 2019.” Dkt. 29. On September 13, 2019,

Plaintiff filed a letter, stating that he was not “challenging the validity of [his] arrest . . . [but] the

validity of the prosecution and [his] constitutional rights being violated.” Dkt. 30. In the letter,

he again requested oral argument and appeared to seek leave to amend his complaint to include

state law claims. See id. Two months later, Plaintiff requested that the Court appoint him pro

bono counsel. See Dkt. 32. That request was denied. See Dkt. 33.

                                          STANDARD OF REVIEW

         When adjudicating a Rule 12(b)(6) motion, a court must “accept as true all statements

alleged in the complaint and draw all reasonable inferences in favor of the non-moving

party.” Vietnam Ass’n for Victims of Agent Orange v. Dow Chem. Co., 517 F.3d 104, 115 (2d

Cir. 2008) (citations omitted). “To survive a motion to dismiss, a complaint must contain


         5
           Plaintiff’s request for oral argument is denied. See Dkt. 25 (Pl.’s Aug. 29, 2019 Ltr.); Dkt. 31 (Def.’s Oct.
18, 2019 Ltr.). “A plaintiff in a civil action is not entitled to a hearing as a matter of right.” Kpaka v. City Univ. of
New York, No. 14-CV-6021 (RA), 2015 WL 4557331, at *1 n.2 (S.D.N.Y. July 28, 2015). Moreover, “a district
court acts well within its discretion in deciding dispositive motions on the parties’ written submissions without oral
argument.” Dotson v. Griesa, 398 F.3d 156, 159 (2d Cir. 2005). Here, the Court concludes that oral argument is not
necessary to decide the present motion.



                                                           3
            Case 1:18-cv-07431-RA Document 36 Filed 07/16/20 Page 4 of 7




sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft, 556 U.S. at 678.

        Where, as here, a plaintiff is proceeding pro se, the Court must construe the pleadings

“liberally to raise the strongest arguments it suggests.” Nielsen v. Rabin, 746 F.3d 58, 63 (2d

Cir. 2014). “Nonetheless, a pro se complaint must [still] state a plausible claim for relief.”

Hogan v. Fischer, 738 F.3d 509, 515 (2d Cir. 2013).

                                                DISCUSSION

        Defendants argue that Plaintiff’s false arrest and malicious prosecution claims, brought

pursuant to § 1983, must be dismissed “because he was convicted of the crimes for which he was

arrested” on October 3, 2017 and subsequently prosecuted. Def.’s Mot. at 1. Defendants also

urge the Court “to decline to retain jurisdiction over any remaining state law claims,” to the

extent the complaint is read to assert them, because Plaintiff “has failed to plead any viable

federal claims.” Id. at 10. The Court agrees with Defendants. 6

I.      Section 1983 Claims

        Plaintiff asserts a claim of false arrest on the ground that Defendants lacked probable

cause to arrest and detain him on October 3, 2017 and thus “violated [his] constitutional rights.”

Compl. at 6-7. Plaintiff also asserts a claim of malicious prosecution, alleging that all steps

taken after his arrest were “unreliable, unreasonable, unfair[], unlawful, and suggestive.” Id. at



        6
          Defendants further argue that Plaintiff’s § 1983 claims are collaterally estopped under New York law.
See Def.’s Mot. at 6-7. The Court need not address this argument because it agrees with Defendants’ primary
argument that Plaintiff’s conviction bars his claims.


                                                         4
          Case 1:18-cv-07431-RA Document 36 Filed 07/16/20 Page 5 of 7




6. Specifically, he contends that the People “rel[ied] on hear-say and have no strong evidence

proving that [he] committed any of these crimes.” Id. at 10. Because these claims stem from

offenses for which Plaintiff was convicted and his conviction has not been invalidated, they are

barred by Heck v. Humphrey, 512 U.S. 477, 487 (1994).

       In Heck, the Supreme Court explained that “in order to recover damages for allegedly

unconstitutional conviction or imprisonment, or for other harm caused by actions whose

unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must prove that

the conviction or sentence has been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such a determination, or called into

question by a federal court’s issuance of a writ of habeas corpus.” Id. at 486-87; see also Peralta

v. Vasquez, 467 F.3d 98, 102 (2d Cir. 2006) (explaining the “favorable termination rule”). Thus,

“[a] claim for damages bearing that relationship to a conviction or sentence that has not been so

invalidated is not cognizable under § 1983.” Heck, 512 U.S. at 487 (emphasis in original).

       Here, Plaintiff’s two § 1983 claims stem from his arrest on October 3, 2017 for attempted

murder and robbery, and subsequent conviction for those crimes on May 23, 2019. Plaintiff’s

conviction remains valid, as it has not been “reversed on direct appeal, expunged by executive

order, declared invalid by a state tribunal authorized to make such a determination, or called into

question by a federal court’s issuance of a writ of habeas corpus.” Id. at 486-87. Because the

false arrest and malicious prosecution claims raised here “would imply the invalidity of his

conviction,” Heck serves as an absolute bar to Plaintiff’s § 1983 claims. Id. at 487. Those

claims therefore “must be dismissed” given that Plaintiff cannot “demonstrate that [his]

conviction or sentence has already been invalidated.” Johnson v. New York City Police Dept.,

651 F. App’x 58, 60 (2d Cir. 2016) (quoting Heck, 512 U.S. at 487).




                                                 5
           Case 1:18-cv-07431-RA Document 36 Filed 07/16/20 Page 6 of 7




       Second Circuit law also bars Plaintiff’s false arrest and malicious prosecution claims

because “[i]t is well settled that the existence of probable cause is a complete defense to claims

of false arrest and malicious prosecution under § 1983.” D’Olimpio v. Crisafi, 718 F. Supp. 2d

357, 364-65 (S.D.N.Y. 2010) (citing Jenkins v. City of New York, 478 F.3d 76, 84 (2d Cir.

2007)). The Second Circuit has held that a valid conviction, resulting from the arrest at issue,

constitutes evidence that probable cause existed for the arrest, and thus precludes an action for

false arrest. See, e.g., Cameron v. Fogarty, 806 F.2d 380, 388 (2d Cir. 1986) (“Where the civil

rights plaintiff has been convicted of the offense for which he was arrested, we have in effect

accepted the fact of that conviction as conclusive evidence of . . . the officer’s belief in the

lawfulness of the arrest.”); Wingate v. Gives, 725 F. App’x 32, 35 (2d Cir. 2018) (affirming the

district court’s dismissal of a false arrest claim “because his conviction . . . established probable

cause”). Similarly, a necessary component of a malicious prosecution action is the termination

of the criminal proceeding in favor of the plaintiff. Russell v. Smith, 68 F.3d 33, 36 (2d Cir.

1995) (“Termination of the criminal charges in plaintiff’s favor is an essential element of the

[malicious prosecution] claim.”); see also Rivera v. City of Yonkers, 470 F. Supp. 402, 408

(S.D.N.Y. 2007) (“Clearly, a conviction for a crime cannot be considered a termination in favor

of the accused[.]”). Because Plaintiff was convicted of the offenses underlying his arrest and

prosecution and his conviction remains valid, he cannot plausibly allege either a false arrest or

malicious prosecution claim as a matter of law. See DiBlasio v. City of New York, 102 F.3d 654,

659 (2d Cir. 1996) (dismissing a malicious prosecution claim because “[t]he State’s case did not

end in failure or in [the plaintiff’s] favor”); Singer v. Fulton Cty. Sheriff, 63 F.3d 110, 118 (2d

Cir. 1995) (“There can be no federal civil rights claim for false arrest where the arresting officer

had probable cause.”).




                                                   6
             Case 1:18-cv-07431-RA Document 36 Filed 07/16/20 Page 7 of 7




II.      Alleged State Law Claims

         Defendants argue that there is “no mention of any state law claims” in Plaintiff’s

complaint and “[it] should not be read as an attempt to assert such claims.” Def.’s Mot. at 10.

Alternatively, should the Court interpret Plaintiff’s complaint to assert state law claims,

Defendants urge it to decline supplemental jurisdiction or dismiss the state law claims because

they are time barred. See id.

         The Court agrees that Plaintiff’s complaint does not allege any state law claims against

either of the remaining Defendants. 7 This conclusion is bolstered by Plaintiff’s September 13,

2019 letter, which appeared to seek leave to amend in order to add state law claims. See Dkt. 30.

Accordingly, the Court need not determine whether to exercise supplemental jurisdiction or

whether any state law claims are time barred. If Plaintiff seeks to bring state law claims against

any Defendants in this action, he shall do so in state court.

                                                 CONCLUSION

         For the foregoing reasons, Defendants’ motion to dismiss is granted, albeit without

prejudice pursuant to Amaker v. Weiner, 179 F.3d 48, 52 (2d Cir. 1999). The Clerk of Court is

respectfully directed to terminate the motion pending a docket entry 20 and close the case.

SO ORDERED.

Dated:       July 16, 2020
             New York, New York


                                                           Ronnie Abrams
                                                           United States District Judge




         7
          Although Plaintiff had originally asserted a state law claim against his former defense attorney, given that
the Court dismissed that claim, it is thus no longer before the Court. See Dkt. 6.


                                                          7
